Citation Nr: 0334020	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  94-15 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
infectious hepatitis with jaundice.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, evaluated as 30 percent disabling prior to 
August 25, 2000.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.  The Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania denied a 
compensable rating for hepatitis in February 1993, and the 
veteran appealed.  

Regarding the claim for an increased rating for post-
traumatic stress disorder, the Board finds that it has 
jurisdiction over the May 1995 determination denying an 
increased rating for post-traumatic stress disorder.  The May 
1995 determination was a rating determination denying an 
increased rating for post-traumatic stress disorder.  The 
veteran was given notice of it in June 1995.  He had one year 
within which to file a notice of disagreement.  His notice of 
disagreement was received in August 1995.  A supplemental 
statement of the case was issued in May 1996.  The notice 
letter sent with the supplemental statement of the case in 
May 1996 advised the veteran, incorrectly, that a response at 
that time was optional.  

The veteran's August 1995 VA Form 9 asserted errors of fact 
or law in the RO's May 1995 determination regarding post-
traumatic stress disorder.  The provisions of 
38 C.F.R. § 3.103(f) (2003) require the claimant to be 
notified of the period in which an appeal must be perfected.  
The May 1996 supplemental statement of the case did not 
comply with 38 C.F.R. § 3.103(f).  

Essentially, this is a situation where the veteran has 
supplied the necessary information for a substantive appeal 
of the denial of an increased rating for post-traumatic 
stress disorder, in his August 1995 VA Form 9.  The decision 
to issue a supplemental statement of the case, when a 
statement of the case was required, has prejudiced the 
veteran and the Board accepts jurisdiction.

The Board of Veterans' Appeals (Board) denied service 
connection for hearing loss and tinnitus and remanded the 
current issues to the RO in February 2000.




FINDINGS OF FACT

1.  Infectious hepatitis with jaundice is not disabling.

2.  Prior to January 13, 2000, the veteran's post-traumatic 
stress disorder was severe and produced family relation 
deficiencies, judgment deficiencies, and mood deficiencies 
due to symptoms such as suicidal ideation, depression, 
impaired impulse control, and difficulty adapting to 
stressful situations.

3.  Total impairment from post-traumatic stress disorder is 
shown from January 13, 2000.  


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
infectious hepatitis with jaundice have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.114, 
Diagnostic Code 7345 (2000 and 2002).  

2.  The criteria for a 100 percent rating for post-traumatic 
stress disorder effective from January 13, 2000 have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.130, Diagnostic Code 9411 (2003).

3.  The criteria for a 70 percent rating for post-traumatic 
stress disorder prior to January 13, 2000 have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.130, 
Diagnostic Code 9411 (1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's 
development and adjudication of the claim was consistent with 
the VCAA and the amendments to 38 C.F.R. §§ 3.103, 3.159, and 
3.326 (2003), and VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159.  The record shows that 
VA has met its duties.  The veteran was notified of evidence 
and information needed to substantiate and complete his claim 
and who had what duties including in the February 1993 rating 
decision, August 1993 statement of the case, November 1993 
rating decision, March 1994 rating decision and supplemental 
statement of the case, a May 1995 rating decision and 
supplemental statement of the case, a May 1996 rating 
decision, an August 1999 supplemental statement of the case, 
the Board's February 2000 remand, a March 2000 letter to the 
veteran, an April 2002 rating decision, a February 2003 
supplemental statement of the case.  Provisions enacted 
pursuant to the VCAA were provided to the veteran in the 
February 2003 supplemental statement of the case.  A VCAA 
letter on post-traumatic stress disorder was sent to the 
veteran in April 2002.  

The Board concludes that the discussions in the rating 
decisions, statements of the case, and other correspondence 
with the veteran informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  VA examination reports and medical records have been 
requested and obtained.  Reasonable attempts were made to 
obtain identified relevant evidence.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA.

Increased rating law and regulations

VA utilizes a rating schedule that is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1.

Hepatitis facts

January 1945 service medical record shows treatment for acute 
infectious hepatitis with jaundice.  

On VA examination June 1992 the veteran reported anorexia 24 
hours a day, a five pound weight loss in the past year, 
intolerance to all food, including water, nausea throughout 
most of day, vomiting once weekly, and exquisite pain which 
was virtually incapacitating.  The diagnosis was abdominal 
pain etiology undetermined.  

In September 1993, the veteran stated that he had severe 
burning abdominal pain which he felt was from in-service 
hepatitis.

A VA echogram of the abdomen in March 1995 revealed biliary 
sludge in the center of the gallbladder.  The liver hilus and 
biliary tree were intact.  

On VA examination August 2000, the veteran denied knowledge 
of any abnormal liver studies since service.  Lebanon, 
Pennsylvania VA Medical Center serologies in 1997 and 2000 
were reviewed and noted to be negative for hepatitis B 
surface antigen, antibody, and core antibody, negative for C 
antibody, and positive for hepatitis A antibody.  An 
ultrasound of the abdomen in 1997 had shown a normal liver.  
The examiner stated that the veteran had a history of 
hepatitis in 1945 which was probably due to hepatitis A since 
he had the antibody against that virus.  That virus does not 
lead to chronic liver disease or cirrhosis, the examiner 
stated.  

On VA examination in January 2003, the veteran denied having 
vomiting, hematemesis, and melena, and he denied having 
current treatment for liver disease.  The veteran's file from 
the Lebanon, Pennsylvania VA Medical Center was reviewed and 
there was no elevation of his liver enzymes on multiple 
determinations.  He had been negative for the hepatitis C 
antibody and hepatitis B antibody and hepatitis B core 
antibody on three different occasions up until the year 2000.  
It seemed as if the veteran did have hepatitis in the 1940's, 
and it was stated that it was obviously hepatitis A.  After 
the veteran was examined, it was opined that he obviously had 
hepatitis A and has no stigmata of residual liver disease.  

Repeat liver function studies and an ultrasound were 
obtained.  The laboratory studies revealed a normal complete 
blood count, normal electrolytes, normal liver function 
studies.  Hepatitis serologies were positive for hepatitis A 
antibody and negative for C and B antibody.  The ultrasound 
of the liver was read with some slight coarseness of the 
liver texture, which would have been compatible with a 
hepatitis, but it also may have been due to imaging 
technique.  The visualized liver was otherwise normal.  After 
noting this, the examiner stated that as far as chronic liver 
problems, there are none evident.

Hepatitis analysis

The veteran has been rated under Diagnostic Code 7345.  The 
rating criteria for hepatitis under 38 C.F.R. § 4.114 have 
changed during the course of the claim.  In an opinion, the 
VA Office of General Counsel determined that when a provision 
of the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
should first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability effective from the date the regulatory change is 
made effective.  However, the Board may apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

Under the old criteria of 38 C.F.R. § 4.114, Diagnostic Code 
7345 (2000), infectious hepatitis which is healed and 
nonsymptomatic warrants a noncompensable rating.  Infectious 
hepatitis with demonstrable liver damage with mild 
gastrointestinal disturbance warrants a 10 percent rating.  
Infectious hepatitis productive of minimal liver damage, with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency but necessitating dietary 
restriction or other therapeutic measures warrants a 30 
percent evaluation.  A 60 percent evaluation is for 
assignment in cases of moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression.

The preponderance of the evidence shows that the veteran's 
infectious hepatitis does not warrant a compensable rating 
under the old rating criteria.  The veteran states that he 
has burning and abdominal pain from his hepatitis, and he has 
been treated for abdominal pain, complaints of anorexia and 
weight loss in the past year, intolerance to all food, nausea 
throughout most of day, vomiting once weekly, and exquisite 
pain.  However, in March 1995, a VA echogram showed biliary 
sludge in the center of his gallbladder and an intact liver.  
The VA ultrasound in 1997 was normal according to the August 
2000 VA examiner.  While the January 2003 VA ultrasound might 
have been showing coarseness of the liver texture, the VA 
examiner in January 2003 took this and other data into 
consideration when he stated that there are no chronic liver 
problems evident, and he noted that what was seen on 
ultrasound could have also been due to imaging technique.  
Additionally, the August 2000 VA examiner stated that 
hepatitis A which he felt the veteran had in service (given 
the veteran's post-service laboratory studies) does not cause 
chronic liver disease or cirrhosis.  Moreover, liver function 
studies have been normal.  Accordingly, the Board concludes 
that the preponderance of the evidence is against a finding 
of demonstrable liver damage, which is necessary to be shown 
for a compensable rating under old Diagnostic Code 7345.  

The evidence from the health care providers who have examined 
and treated the veteran is more probative than the veteran's 
assertions that he has symptoms from hepatitis.  They are 
trained medical professionals with experience in what 
diagnoses and conclusions to make based upon what medical 
facts and findings are in existence.  They used laboratory 
tests and radiology studies to assist them with their 
diagnoses.  The veteran on the other hand has no training in 
medicine.

As far as the new criteria is concerned, 38 C.F.R. § 4.114 
was amended and Diagnostic Codes 7311, 7312, 7343, 7344, and 
7345 were revised and Diagnostic Codes 7351 and 7354 were 
added, effective from July 2, 2001.  Effective July 2, 2001, 
Diagnostic Code 7345 was amended and is currently used to 
rate chronic liver disease without cirrhosis, excluding 
hepatitis C.  Diagnostic Code 7354 now contains criteria for 
evaluating hepatitis C.  Diagnostic Code 7311 is for 
residuals of liver injury, Diagnostic Code 7312 is for 
cirrhosis, and Diagnostic Code 7313 is for liver abscess.

Concerning new Diagnostic Code 7345, the preponderance of the 
evidence shows that the veteran does not have chronic liver 
disease and that his hepatitis is nonsymptomatic.  For 
instance, the VA examiner in August 2000 noted that the 
veteran had probably had hepatitis A in service and that that 
virus does not lead to chronic liver disease.  He diagnosed 
only a history of hepatitis.  Additionally, the January 2003 
VA examination report is very thorough and states that the 
veteran had no stigmata of residual liver disease, that there 
were no chronic liver problems evident, and that liver 
function studies were normal.  The preponderance of the 
medical evidence is harmonious with this opinion.  Liver 
function studies are normal.  The veteran's contentions that 
he has abdominal pain, anorexia, weight loss, food 
intolerance, nausea, and vomiting from his hepatitis are 
outweighed by the medical evidence including the laboratory 
studies and the opinions of the trained health care providers 
who have examined him and interpreted them and indicate that 
he does not have chronic liver disease.  Therefore, a 
compensable rating is not warranted under new Diagnostic Code 
7345.  

The preponderance of the evidence is against a compensable 
rating under the old and new rating criteria.  

PTSD facts

On VA treatment in February 1994, the veteran sat down and 
started crying.  He stated that he was having recurrent 
memories of the service and that he was short tempered and 
that his wife said he likes to argue.  He stated that 
sometimes he felt like ending it all but he would never go 
ahead and do it.  He said his family life was okay.  
Clinically he was depressed but not psychotic and had no 
violent ideas.  He was alert and oriented times three.  

On VA evaluation in April 1994, the veteran had symptoms of 
post-traumatic stress disorder and depression.  He stated 
that he was very dependent on his wife for everything and she 
was afraid he would flip.  He was quite withdrawn at times, 
was short with is family, and needed their support.  He 
reported doing very little unless he was pushed by his 
family.

On VA treatment in June 1994, the veteran was building a 
walkway and planning to fish.  His family had been 
encouraging.  He continues to have nightmares and crying 
spells and was alert and initially tense but was able to 
relax.  He continued to be depressed and denied suicidal and 
homicidal thoughts.  

On VA treatment in July 1994 he reported periods of brief 
crying spells and that he had been doing a lot of sleeping.  
His family was encouraging activities.  He continued to have 
depression but was doing somewhat better. Some feelings of 
sadness and hopelessness were shared.  

On VA treatment August 1994, the goal was to improve his 
depression and coping skills.  He had gone camping and done 
some boating and he was able to discuss his guilt over a boat 
accident.  He stated that he continued to have flashbacks.  

On VA treatment in October 1994, the veteran spoke with some 
sadness about his experiences.  His family had kept him busy 
with activities.  He had periods where his family support 
helped him through his depression.  He continued to have 
nightmares and recall his experiences.  He had a depressed 
mood clinically.  

On VA treatment December 1994, the veteran said he felt more 
down during the holidays.  His family had been preparing for 
Christmas.  He spoke about getting his spouse and all the 
family members a gift.  He was sad and said he felt useless 
at times and had little motivation.  Later that month, he 
denied violent and suicidal ideation.  He was still isolating 
and was sleeping excessively.  Clinically, he was anxious, 
tense, diffident, and easily tearful.  

The veteran filed a claim for an increased rating for post-
traumatic stress disorder in December 1994, stating that his 
nerves were getting much worse, that he dreamed a lot about 
the war, that it made him cry a lot, and that he was 
depressed.

On VA evaluation in January 1995, the veteran reported that 
he had joined a health club and that he was riding a bike and 
walking.  

On VA evaluation in February 1995, the veteran stated that he 
had been feeling quite bad, spending 12-14 hours in bed and 
not wanting to be around others.  He related a problem in his 
interpersonal relationship because of his mood swing.  He was 
considering coming into the hospital.  He denied suicidal 
thoughts.  

On VA evaluation in March 1995, the veteran continued to have 
up and down days.  He related some activities helping his 
neighbors sometimes at the expense of his family.  He 
continued with nightmares and crying spells.

In May 1995, the veteran felt more useful with his working 
around the house and he continued some up and down but 
overall was much improved.  

On VA evaluation in July 1995, the veteran was sad, anxious, 
and irritable.  

An August 1995 letter from the veteran's wife states that he 
can not be trusted with a weapon in his hand, and that he 
sometimes gets violent.  He leaves the house, and when comes 
back, he says it is none of their business where he was or 
what he was doing.  She stated that he can not stand to hear 
the phone ring or even a loud bang, and that if someone comes 
up behind him and he does not know it, he sometimes hits 
them.  She stated that he can not handle anything unexpected, 
that he would not visit with anyone or tolerate crowds, that 
he would not do anything around the house, and that he would 
not even pay bills.  She stated that their family life had 
stopped and that VA medications did not help.  

On evaluation in September 1995, he was doing well, had no 
complaints, and still slept a little less than needed.  He 
was alert, cooperative, and euthymic.  His speech was regular 
and thought processes were logical.  He had no suicidal or 
homicidal ideation.  

On VA evaluation in October 1995, the veteran was alert and 
his mood was neutral.  His thought processes were logical.  
On VA evaluation later in October 1995, the veteran seemed to 
be better overall but he had continued mood swings and he was 
stunned by the inability to verify his prisoner of war 
status.  

On VA evaluation in December 1995, the veteran reported that 
his wife told him that he was becoming very hyper for the 
past 3-4 months.  He was having increased shopping sprees and 
nightmares.  His mood was anxious but he was not psychotic 
and he denied suicidal and homicidal ideation.  In January 
1996, the veteran reported that he felt better but that he 
still spent considerable time alone.  He was pleasant and 
less depressed and did not become teary.  

On VA evaluation in February 1996, the veteran complained of 
anxiety and depression and inability to sleep well.  
Clinically he was alert, his mood was anxious, and his speech 
was regular.  He denied audiovisual hallucinations, suicidal 
and homicidal ideation.  His memory was poor and his judgment 
and insight were fair.  

On VA evaluation in May 1996, the veteran complained of 
depression and denied suicidal and homicidal ideation.  

On VA psychiatric examination June 1996, the veteran reported 
that he was a retired electrician who kept his memories of 
his traumatic war experiences to himself.  On account of 
recurrent dreams, his sleep had been disturbed.  At times he 
would rise and stand up on top of the bed after one of his 
dreams.  He reported an explosive temper and that it was hard 
for him to control himself and that he became easily 
destructive of property.  He stated that his temper scared 
his grandchildren and his wife.  He reported having periods 
of thoughts of hurting himself and that he was quite 
sensitive to sharp, sudden sounds.  He would avoid watching 
war movies and Memorial Day would bring back more intrusive 
thoughts.  Clinically he was apprehensive and anxious and he 
had crying spells and seemed very worried when discussing the 
deaths of his buddies in World War II.  He reported recurrent 
dreams of World War II events.  He had no psychotic symptoms 
and was free of suicidal and homicidal ideations.  His remote 
memory was intact, his concentration was poor, and his short 
term memory was impaired.  His recent past memory was intact.  
It appeared that the result of his seeming impairment in 
cognition could be due to poor concentration due to the 
distress over his anxiety disorder.  His judgment was not 
grossly impaired and he had partial insight.  His global 
assessment of functioning was 60 for the past year and 
currently 55.  

On VA evaluation in October 1996 the veteran reported good 
days and bad days but mostly good days recently.  He had 
occasional days of a depressed mood for a day.  His sleep was 
disrupted and his appetite was okay.  Clinically, his mood 
was okay and his affect was cooperative and pleasant.  He had 
good eye contact and his speech was goal directed.  He was 
intermittently irritable with some social withdrawal and he 
reported nightmares but no suicidal or homicidal ideations, 
no hallucinations, and no paranoia.  

On VA evaluation in February 1997 the veteran was doing okay 
during the day.  He complained of poor impulse and 
nightmares.  

On VA evaluation in May 1997, the veteran was doing ok and 
sleeping good.  He reported intermittent poor impulses but no 
violent actions and no suicidal or homicidal ideation and no 
audiovisual hallucinations.  His mood was generally good.  He 
was alert and calm with a neutral mood.  His speech was 
regular, memory was fair, and judgment and insight were fair.  

On VA evaluation in August 1997, the veteran said he was 
doing well but was worried about his son.  The veteran was 
alert and his mood was neutral.  His speech was regular and 
he denied suicidal and homicidal ideation and audiovisual 
hallucinations.  He reported that he was sleeping good.  

On VA evaluation in November 1997, the veteran reported that 
he was doing okay but still worried about his son.  He was 
sleeping ok.  He was alert and his mood was neutral.  His 
speech was regular, memory was fair and he denied suicidal 
and homicidal ideation.  Judgment and insight were fair.  

On VA evaluation in January 1998, the veteran denied suicidal 
and homicidal ideation and was alert.  He was crying 
intermittently about being irritable with wife.  Later in 
January 1998 he was doing well, denied depression, was 
sleeping good, and was having nightmares.  He had no suicidal 
or homicidal ideation.

On VA psychiatric examination February 1998, the veteran 
reported being hospitalized for a month 6-7 years ago for 
depression, anxiety, and stress.  He had no history of 
attempted suicide although he had thought about it throughout 
his life but not in the past month.  He had never acted on 
suicidal thoughts.  He denied any plan, intent, wish, or goal 
to harm himself now or in the future.  The veteran complained 
of frequent crying and begged the examiner not to ask him 
questions regarding his experiences.  He later gained 
composure and was more able to talk about his experiences 
indicating that he went through a variety of very traumatic 
experiences in the infantry.  He stated that he frequently 
thought of a comrade who died while he was with him, and that 
it caused him to be extremely uncomfortable, anxious, and 
tearful.  He complained of having horrible nightmares in 
which he sees the atrocities of the war and often times he 
comes up swinging or standing at his bed while asleep.  He 
would cry uncontrollably at times because of the memories 
which elicited significant anxiety in him.  

He complained of intrusive thoughts and avoidance symptoms 
such as avoiding social settings and hospitals.  He stated 
that he felt it difficult to interact with people and had a 
sense of detachment.  He felt different from other people and 
could not relate.  Despite this, he had had a successful 
marriage for a number of years.  He complained of an 
underlying irritability although it could not be detected on 
examination.  He reported hypervigilance and that when 
someone sneaks up on him, he would hit him because of the 
intense fear this causes.  He reported that he startles 
easily when he hears noises and jumps, and that he used to 
fall down on the ground.  Clinically, he was casually 
dressed, fairly groomed, and appeared in no acute distress.  
He displayed appropriate eye contact.  His speech was normal 
in rate, rhythm, volume, and amount.  He described his mood 
as okay but indicated that he had been depressed for a while 
and had been put on an antidepressant which seemed to improve 
his mood significantly.  His affect was broad ranged.  He was 
tearful at times, however, these times were felt to be 
appropriate given the context of his discussion.  His thought 
process was clear, coherent, and goal directed.  His thought 
content was free of obsession, compulsions, delusions, and 
hallucinations.  There was no evidence to indicate he would 
not be able to manage his funds.  His concentration and 
memory appeared grossly intact.  His judgment and insight 
were fair.  The impression was mild post-traumatic stress 
disorder.  The veteran's global assessment of functioning was 
61 to 70.  

On VA evaluation in  September 1999 the veteran focused on 
family relationships.  He remained discordant with his wife, 
partly due to his difficulties with his adult son, and partly 
due to his psychiatric symptoms.  The veteran cared for his 
family and wished that he and his wife were still close.  
There was no intimacy in the marital relationship and this 
was seen as a void by the veteran.  His symptoms remained 
problematic but manageable.  

On VA evaluation in October 1999, the veteran reported that 
he was okay and he denied suicidal and homicidal ideation and 
complained that he was sleeping more than usual now.  He was 
pleasant and his mood was neutral and his speech was regular 
and goal directed.  Memory was poor and judgment and insight 
were fair.  

On VA evaluation in December 1999, the veteran was feeling 
depressed and stressed.  He had not been taking his 
medications regularly and had been forgetting frequently.  He 
denied suicidal and homicidal ideation and was sleeping okay.  
Clinically he was alert and cooperative and anxious.  His 
speech was regular and nonpsychotic and he reported that he 
was reminded about his service experience now more than 
before around this time of year.  His memory, judgment, and 
insight were fair.  

On VA evaluation on January 13, 2000, it was noted that the 
veteran had cancelled several treatment sessions due to his 
wife being gravely ill.  

February 2000 VA medical records reveal that the veteran's 
wife died one week earlier.  He was eating and sleeping 
alright.  He wanted to continue doing activities he was 
interested in.  The veteran's grief was normalized, and his 
tearfulness was explained as therapeutic and understandable.  
The next day, the veteran walked in and reported that he was 
more depressed and was not sleeping for the past few days.  
He was crying and felt lost without his wife.  He was 
cooperative and his speech was regular.  His memory was poor.  
He denied suicidal and homicidal ideation and audiovisual 
hallucinations.  He was offered a short hospitalization but 
did not want to stay.  

The veteran was admitted to a VA facility in February 2000 
and had recreation therapy.  He was sociable in activity, but 
kept to himself and answered questions when asked.  He was 
cooperative and followed directions.  

On VA evaluation later in February 2000, the veteran was 
having an exceptionally difficult time accepting the loss of 
his wife.  He had been staying with a son.  He felt he needed 
to do something to repair the animosity between the brothers 
but became very emotional.

On VA evaluation in March 2000, the veteran remained 
devastated by death of his wife.  He was staying with his son 
and his family.  

On VA examination in August 2000 it was noted that the 
veteran had been admitted to a VA Medical Center in February 
2000 for a severe depressive episode when he was suicidal.  
At the time of the examination, it was noted that he had been 
losing weight recently and was not eating as much with his 
severe depression.  The examiner stated that the veteran's 
main concern was post-traumatic stress disorder and his 
present recurrent depression which was poorly responsive to 
the antidepressants.  He stated that the veteran remained 
suicidal and that his post-traumatic stress disorder seemed 
to be incapacitating at the present time.

An August 2000 VA psychiatric examination report states that 
the veteran's wife had unexpectedly died and then he was 
admitted to the hospital.  Since her loss, he had had 
intermittent suicidal thoughts for some time but had no plan.  
He was able to contract for safety.  His symptoms had not 
significantly improved, but he had no active suicidal 
thoughts.  The veteran complained of fatigue, decreased 
concentration, anhedonic symptoms, and significant sleep 
problems.  He had early morning awakening and felt 
psychomotor agitation as well as guilt.  He cried throughout 
the evaluation.  The veteran was so distraught that the 
examiner was not able to complete a full thorough evaluation 
because he did not feel it was in the veteran's best interest 
given his mental condition.  

The veteran complained of recurrent thoughts and 
recollections about his experiences, and soldiers dying in 
his arms.  He stated that no one could come up behind him 
because he would get them and they would be scared.  
Clinically, he was in acute distress.  He was causally 
dressed and was alert and oriented.  He cried throughout the 
evaluation to the point where he could not talk at times.  He 
denied active suicidal thoughts but acknowledged passive 
thoughts intermittently.  These had been going on for some 
time.  His thought processes were clear, coherent, and goal 
directed.  His thoughts were free of obsessions, compulsions, 
delusions, and hallucinations.  He was alert and oriented.  
There was no major concentration or memory problem evident, 
and his judgment was felt to be intact.  The veteran's global 
assessment of functioning was 45-55.  The examiner commented 
that he clearly appeared overwhelmed.  

On VA evaluation in April 2001, the veteran stated that he 
was continuing to adjust to life without his wife and that he 
was mourning his wife's loss but that his grief was more 
manageable.  He was staying busy with his home and property, 
with activities with the family, and with hospice 
organizations and VA appointments.  Staying busy was keeping 
him constructively occupied and diverting him from excess 
rumination on his loss.  His post-traumatic stress disorder 
and depressive symptomatology remained problematic but 
manageable for the most part.  He had struck up a 
relationship with his wife's closest friend and this had been 
good for him.  

On VA evaluation in May 2001, the veteran reported no changes 
and felt okay so far but was concerned and worried about his 
son.  He was now worried since his other son had not invited 
him for graduation of his granddaughter.  He was still 
friends with his wife's friend and felt she was good support.  
He was calm and cooperative and his mood was somewhat 
dysphoric and his speech was regular.  He denied suicidal and 
homicidal ideation and audiovisual hallucinations.  His 
nightmares and flashbacks were at times more frequent.  His 
memory, judgment, and insight were fair.  

On VA evaluation in November 2001, the veteran denied 
suicidal and homicidal ideation and he was calm and 
cooperative and had a neutral mood and an appropriate affect.  
His speech was regular but illogical and his memory was poor.  
His judgment and insight were fair.  

At the time of a February 2002 VA psychiatric examination, 
the veteran's main complaint was crying a lot.  He had been 
hospitalized two years beforehand following his wife's death.  
He reported that he had had active suicidal thoughts at that 
time and plans to harm himself.  The veteran described 
intense recollections of a soldier who had collapsed through 
the second floor of a house during World War II.  These kinds 
of memories were very traumatic for him and he described 
thoughts and recollections as well as nightmares and dreams 
about them.  He felt he had nightmares at least once or twice 
a week.  He reported that he wakes up often times with his 
bed very torn up and he felt depressed and nervous.  He 
stated that sometimes when he was very scared he would 
urinate in his bed.  He put forth substantial efforts to 
avoid talking about his experiences or having thoughts, 
conversations, etc.  He had a sense of a feeling of 
detachment and estrangement from others that had been present 
for the last several years.  He tended to stay away from 
others and to keep to himself.  

There were no clear difficulties expressing feelings and 
there was no restricted affect.  It was felt that he had a 
feeling of a foreshortened future.  In terms of 
hypervigilance, he definitely had substantial problems with 
sleep, and he had irritability, bouts of anger, and an 
extremely exaggerated startle response to noise.  This had 
been going on for some time.  He also had some problems with 
concentration.  Much of his day was spent sleeping, and he 
would nap and watch TV.  He did not appear to have a lot of 
quality events in his life.  He made it to VA three days a 
week for physical therapy and whirlpool because of his back 
problems.  In general, he did not want to go away or see 
anyone, and he intended to stay by himself.  He was in active 
treatment with a doctor whom he talked to a lot about the 
passive suicidal thoughts he had had off and on.  

Clinically, he was timely, casually dressed, and groomed, and 
appeared to be in no acute distress.  However, he had an 
anxious affect.  He was felt to be a reliable historian.  
There were no unusual mannerisms.  He displayed pretty good 
eye contact and his speech was normal.  He described his mood 
as depressed and mostly anxious.  He denied active or passive 
suicidal thoughts presently but reported passive suicidal 
thoughts intermittently which had been going on for some 
time.  There was no mood lability.  Thought processes were 
clear, coherent, and goal directed.  Thought content was free 
of any obsessions, compulsions, or hallucinations.  He was 
alert and oriented.  There was no evidence of any major 
concentration or memory disturbances.  Judgment and insight 
were felt to be pretty good.  The diagnosis was post-
traumatic stress disorder.  The global assessment of 
functioning was 50-60.  

On VA evaluation in July 2002, it was noted that the 
veteran's post-traumatic stress disorder symptomatology 
remained problematic and was worsened by the current 
stressors.  

On VA evaluation in August 2002, the veteran was calm, 
cooperative, and dysphoric.  His affect was appropriate.  
Speech was soft and goal oriented.  Memory was poor and 
judgment and insight were fair.  Later in August 2002, the 
veteran was coping more effectively with familial and 
physical health stressors.  

On VA evaluation in September 2002, depressive symptomatology 
remained problematic.  The veteran had not been thinking of 
suicide of late.  He remained busy with home, property, 
appointments, and his association with his female friend.  He 
still grieved his wife's loss.  He was seen by the 
psychiatrist who noted that he denied suicidal and homicidal 
ideation and audio and visual hallucinations as well as 
nightmares and flashbacks.  He lived alone, was taking 
medication, and still felt depression at times for a few 
days.  He was alert and calm and oriented times three.  His 
mood was neutral and his affect was appropriate and his 
speech was regular and goal directed.  He was preoccupied 
with his physical problems.  

In November 2002, the veteran noted that it would have been 
his 53rd wedding anniversary that month, and that it saddened 
him to even think of it.  He stated that it was very 
difficult.  He had thought about suicide but was very 
involved in his family and did not want to leave them that 
legacy.  He verbalized the many holiday activities ahead with 
his children, grandchildren, and female companion, so he 
remained forward-focused. 

On VA evaluation in January 2003, the veteran stated that he 
was having a very hard time coping with the anniversary of 
his wife's death to cancer.  He was staying focused largely 
on the loss of his wife at this time of year.  He was still 
thinking of suicide but said that he was not going to do it.  
He had been talking with several friends from church and his 
faith provided him with some comfort.  He felt he should have 
been the one to die, and he had difficulty understanding why 
it was his wife instead.  He continued to spend time with his 
female companion, and they offered emotional support to each 
other.  

PTSD law and regulations

The rating criteria changed during the pendency of the claim.  
Where the law changes after a claim has been filed or 
reopened but before the administrative process has been 
concluded, the version most favorable will apply unless 
Congress provided otherwise or permitted the Secretary to 
provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

Prior to November 7, 1996, psychoneurotic disorders, 
including PTSD, were evaluated as 100 percent disabling where 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; with the veteran demonstrably 
unable to obtain or retain employment. A 70 percent 
evaluation required that the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired, with the psychoneurotic symptoms of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment. A 50 percent 
evaluation required that the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired, with psychoneurotic symptoms of such 
severity that the reliability, flexibility and efficiency 
levels are so reduced as to result in considerable industrial 
impairment. A 30 percent evaluation required that impairment 
of the ability to establish or maintain effective and 
wholesome relationships with people, with psychoneurotic 
symptoms which resulted in a reduction of initiative, 
flexibility, efficiency and reliability levels so as to 
produce definite industrial impairment.  38 C.F.R. Part 4, 
Diagnostic Code 9411 (1996) (effective prior to November 7, 
1996).

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including post-traumatic stress 
disorder, is:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name..........................100 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective 
relationships................................................
................................70 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and-long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships..........................................50 

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).........................30.

38 C.F.R. §4.130 (2003).



PTSD analysis

As of January 13, 2000, the veteran was 100 percent disabled 
due to his service-connected post-traumatic stress disorder.  
He had discovered that his wife was gravely ill, and since 
then, he was hospitalized and had a very hard time coping 
with her loss.  He was seen repeatedly crying, was very 
emotional, had suicidal thoughts, and had severe depression.  
The VA examiner in August 2000 graded his global assessment 
of functioning as between 45 and 55 and noted that he clearly 
appeared to be overwhelmed.  

A 100 percent rating should be assigned effective from 
January 13, 2000.  

Concerning the claim period before January 13, 2000, the 
preponderance of the evidence supports a 70 percent rating.  
The veteran cried during his February 1994 evaluation and 
said he was short tempered and that his wife said he likes to 
argue.  In April 1994, he stated that he did very little 
unless pushed by his family.  By December 1994, the veteran 
felt that his nerves were much worse.  In February 1995, he 
was considering hospitalizing himself for psychiatric 
reasons.  In March 1995, nightmares and crying spells 
continued. 

His wife in August 1995 indicated that he could not be 
trusted with a weapon in his hand, that he sometimes gets 
violent, and that he leaves the house without saying where he 
is going and what he has done.  She also stated that he hits 
people who come up behind him and that he can not stand 
noises, and that he can't stand crowds and that they had no 
family life.  

In February 1996, his memory was poor and his judgment and 
insight were fair.  His June 1996 VA examination showed that 
he was anxious, apprehensive, and crying.  He was irritable 
and withdrawn on VA evaluation in October 1996.  In February 
1997, he complained of poor impulse control and nightmares.  
In November 1997, his judgment and insight were fair and in 
January 1998, he was crying intermittently about being 
irritable with his wife.  

At the time of the February 1998 VA psychiatric examination, 
he had to beg the examiner not to ask him questions regarding 
his service experiences, and he admitted to suicidal 
thoughts.  He complained of hypervigilance and hitting people 
who sneak up on him.  

In September 1999, the veteran remained discordant with his 
wife and he reported that there was no intimacy in the 
relationship.  His memory was poor on VA evaluation in 
October 1999, and his judgment and insight were fair.  On VA 
evaluation in December 1999, he was anxious and his memory, 
judgment, and insight were fair.  

Under the old rating criteria, his symptomatology was severe, 
warranting a 70 percent rating.  A review of the new criteria 
in light of the evidence reported above reveals that he 
approximates the criteria for a 70 percent evaluation.  His 
post-traumatic stress disorder produced family relations 
deficiencies, judgment deficiencies, and mood deficiencies 
due to symptoms such as suicidal ideation, depression, 
impaired impulse control, and difficulty adapting to 
stressful situations.  His thoughts of suicide, his 
depression, and his reactions when people scare him are 
evidence of this.

Total impairment warranting a 100 percent rating was not 
shown prior to January 13, 2000, however.  The veteran was 
not virtually isolated in the community.  He was going to VA, 
exercising, helping his neighbor, etc.  He was not having 
symptoms bordering on gross repudiation of reality.  Also, he 
was not demonstrably unable to obtain or retain employment.  
He had retired according to the February 1996 report, and 
there is no evidence showing that he had attempted to obtain 
or retain employment and was unable to do so during the 
rating period.  Furthermore, he was not experiencing gross 
impairment in thought processes or communication, or 
persistent delusions or hallucinations, he was not 
persistently a danger of hurting himself or others, he was 
not unable to perform activities of daily living, he was not 
disoriented to time or place, and he did not have memory loss 
of names of close relatives, his own occupation, or his own 
name.  In short, he was not 100 percent disabled under either 
the old or the new the rating schedule criteria, prior to 
January 13, 2000.  He was, however, 70 percent disabled due 
to post-traumatic stress disorder.


ORDER

Entitlement to an increased (compensable) rating for 
infectious hepatitis with jaundice is denied.

Entitlement to a 70 percent rating for post-traumatic stress 
disorder prior to January 13, 2000 is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to a 100 percent rating for post-traumatic stress 
disorder from January 13, 2000 is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2






